COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  R&M MIXED BEVERAGE                              §
  CONSULTANTS, INC.,                                              No. 08-17-00054-CV
                                                  §
              Appellant,                                            Appeal from the
                                                  §
  v.                                                              210th District Court
                                                  §
  SAFE HARBOR BENEFITS, INC., USG                               of El Paso County, Texas
  INSURANCE SERVICES, INC., RYAN  §
  SPECIALTY GROUP SERVICES, LLC,                                 (TC# 2016DCV0374)
  AND/OR RYAN SPECIALTY GROUP,    §
  LLC,
          Appellees.
                              JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.